Writ of error brings for review judgment of conviction of the offense of the larceny of a heifer.
The plaintiff in error challenges the sufficiency of the evidence to support the verdict and judgment.
The entire record has been examined. The evidence is found sufficient to support the judgment and verdict and no reversible error is made to appear.
Therefore, the judgment should be, and is, affirmed.
So ordered.
TERRELL, C. J., and WHITFIELD, BUFORD and THOMAS, J. J., concur.
CHAPMAN, J., dissents.
Justice BROWN not participating as authorized by Section 4687, Compiled General Laws of 1927, and Rule 21-A of the Rules of this Court.